     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 1 of 40




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


JAMES WHEELER                                                         CIVIL ACTION

VERSUS                                                                     No. 20-1021

NORFOLK SOUTHERN                                                           SECTION I
RAILWAY COMPANY, ET AL.

                              ORDER AND REASONS

       Before the Court is defendant Norfolk Southern Railway Company’s

(“Norfolk”) motion 1 for summary judgment.            The plaintiff, James Wheeler

(“Wheeler”), opposes the motion. 2 For the following reasons, the motion for summary

judgment is granted.

                            I. FACTUAL BACKGROUND

       This case arises from a December 21, 2016 injury suffered by Wheeler at

Norfolk’s railyard. It turns on the issue of whether Wheeler can be considered

Norfolk’s employee for purposes of the Federal Employers’ Liability Act (“FELA”).

                      The Contract Between Hulcher and Norfolk

       In July 2016, Norfolk entered into a contract with Hulcher, Professional

Services, Inc. (“Hulcher”) to provide services at derailment sites for Norfolk on an “as-

requested basis, twenty-four (24) hours per day, seven (7) days per week[.]” 3 The

scope of such services and the equipment to be used were to be determined on a case-



1 R. Doc. No. 20.
2 R. Doc. No. 53.
3 R. Doc. No. 20-3, at 2.


                                           1
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 2 of 40




by-case basis. 4 The contract did not obligate Norfolk to use Hulcher at any particular

derailment. 5

      The contract describes Hulcher as an “Independent Contractor[,]” stating:

      Contractor shall be and remain an original and independent party
      hereunder, and all matters to be performed by Contractor shall be its
      own separate business, under its management, supervision and
      direction. Contractor shall employ, pay from his own funds and
      discharge all persons engaged in the performance of the [services
      described supra], and all such persons shall be and remain the sole
      employees of Contractor. Nothing contained in this Agreement is
      intended to create a joint venture or to constitute either party as agent
      . . . of the other. Contractor and its employees shall have no right or
      authority, and shall not enter into any contract, commitment or
      agreement, make any representations, or incur any debt or liability, of
      any nature, in the name of or on behalf of [Norfolk]. 6

      The contract imposes some of Norfolk’s internal rules on Hulcher and its

employees, requiring Hulcher to “comply with all [Norfolk] safety rules[.]” 7 The

contract also requires Hulcher to (1) have its employees attend job briefings

conducted by Norfolk or Hulcher; (2) keep its employees up-to-date on environmental

and hazardous material training; and (3) assure that its employees wear Hulcher-

supplied safety gear at work sites. 8

      The contract also gives Norfolk the right to “temporarily or permanently bar

from [Norfolk’s] property any of [Hulcher]’s employees . . . for any [] lawful reason”




4 Id.
5 Id. (“[Norfolk] may decline to use [Hulcher’s] [s]ervices . . . for any . . . reason.”).
6 Id. at 16.
7 Id. at 11.
8 Id. (“All personal safety items . . . for [work] performed at any derailment site . . .

shall be provided by [Hulcher] to its employees . . . at no expense to [Norfolk].”).
                                            2
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 3 of 40




without specifying its reason for doing so. 9 However, the contract adds that “[t]he

decision to bar one or more of [Hulcher’s employees] from [Norfolk] property shall not

be interpreted as a request for [Hulcher] to fire the individual(s).” 10

       The contract also requires Hulcher to “secure background investigations . . .

through e-VERIFILE.com[,]” of Hulcher employees assigned to Norfolk’s property,

stating that “a successful background investigation is a mandatory requirement” for

access. 11   However, the same provision adds that “[n]othing in this background

investigation requirement is to be taken as preventing [Hulcher] from hiring any

particular individual or requiring [Hulcher] to terminate such individual if already

hired[.]” 12 Similarly, Norfolk “leaves [any additional background check] to the sole

discretion of [Hulcher.]” 13   And while the contract acknowledges that Norfolk

negotiated rates for the background checks, it makes clear that payment is Hulcher’s

responsibility. 14

       Additionally, the contract allows Norfolk to “conduct inspections of the [work]

performed by [Hulcher] as [Norfolk] deems desirable to ensure that the [work is]

being performed in accordance with” the contract. 15 And, “if such inspections indicate




9 Id. at 11–12.
10 Id. at 12.
11 Id. at 23–24.
12 Id.
13 Id. at 25.
14 Id. at 24.
15 Id. at 16.


                                            3
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 4 of 40




that the [work is] not being properly performed, [Hulcher] shall at its sole cost and

expense remedy the deficiencies therein.” 16

      The contract goes on to state that while Norfolk may “assign [its] personnel to

work directly in conjunction with [Hulcher] or perform work at a derailment site[,]”

Norfolk personnel “shall remain under the direction and control of [Norfolk]

supervisors, and [Hulcher] personnel shall remain under the direction and control of

[Hulcher]’s supervisors, there being no intention to render the employees of either as

‘loaned’ employees of the other[.]” 17 However, “[t]he decision of [Norfolk] with respect

to all matters of coordination with other contractors and/or other [Norfolk] workers

shall be final and binding upon [Hulcher].” 18

                                    James Wheeler

      Wheeler began working for Hulcher in September or October of 2016. 19

Wheeler alleges that “[o]n or about December 21, 2016” Norfolk “retained the services

of Hulcher to re-rail equipment in the yard near St. Ferdinand Street in New Orleans,

Louisiana[,]” and that “the yard . . . [was] owned and operated by” Norfolk. 20 Wheeler

further alleges that, on December 21, 2016, while employed by Hulcher and working

at the yard, he “was assisting in rigging down the boom on heavy equipment used in



16 Id. at 16.
17  Id. at 15 (explaining this is “only to enable the work to be efficiently and
expeditiously conducted by coordination and cooperation of the separate” workforces).
18 Id. at 16.
19 Wheeler has alleged that he began working for Hulcher in September of 2016. R.

Doc. No. 1, at 2 ¶ 6. Documents submitted indicate that Wheeler was hired October
10, 2016. See, e.g., R. Doc. No. 53-8. The parties do not dispute that he was working
for Hulcher at the time of the accident.
20 R. Doc. No. 1, at 2 ¶¶ 7, 9.


                                           4
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 5 of 40




the re-railing process when an operator negligently operated that equipment

resulting in the amputation of the third (middle finger), fourth (ring finger) and fifth

(little finger) digits on his right hand.” 21

       Wheeler submitted what he describes as the “Hulcher Accident Report.”22

That document describes him as the company’s “employee” and indicates that he was

hired October 10, 2016. 23 The form notes that on December 21, 2016, while being

supervised by Jose Chavez, 24 Wheeler was “[r]igging [d]own a 583 . . . [and] unhooked

the split eye from the pole[.]” 25 He then “placed his right hand on the load line to get

slack to reverse[. T]he operator Chris Davis attempted to reverse line but line came

in first[,] crushing [Wheeler‘s] fingers between the line and the cable.” 26        The

document lists the “root cause” of the accident as “incorrect training – knowledge[.]”27

A handwritten page addended to the report lists as a “contributing factor” the fact

that “[t]he operator on the machine was not the normal operator[.]” 28 The operator

in question was a Hulcher employee, though Wheeler contends that he, like Wheeler,

is a Norfolk employee for purposes of FELA. 29

              Norfolk’s Interaction with Hulcher Employees During Jobs




21 Id. at 2 ¶ 8.
22 R. Doc. No. 53-8. Norfolk does not dispute the document’s veracity.
23 Id. at 1.
24 The form lists as “customer” “N.S. – Stacy [sic] Brown[,]” presumably a reference

to Norfolk and its foreman, Stacey Brown. Id.
25 Id. at 2.
26 Id.
27 Id. at 3.
28 Id. at 4.
29 See R. Doc. No. 53, at 10.


                                                5
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 6 of 40




      In a declaration, Wheeler states that, while at the yard, a Norfolk “employee

had the right to direct my work if they desired[,]” and that, had they directed him to

do something, he “would have done it.” 30 Wheeler claims that Norfolk “employees

could stop me from working if they desired[,]” and that, if one had done so, he “would

have stopped working.” 31 He adds that he (1) had to obey Norfolk’s rules while at the

yard; (2) was tested on those rules; and (3) understood that a failure to adhere to them

would allow Norfolk to “remove [him] or have [him] removed from the property.” 32

      In a June 2020 deposition Stacey Brown, Norfolk’s “Senior General Foreman”

on duty on December 21, 2016, explained that his role was “to supervise [Norfolk]

employees.” 33 He added that “when there’s a derailment [for which Norfolk uses

Hulcher’s services] and [he is] notified[,]” he “calls Hulcher” and “tell[s] them the

equipment [Norfolk] need[s],” but that Hulcher “determine[s] their manpower.” 34

      When Wheeler’s counsel asked Brown if he could “tell [Hulcher employees] how

to come in and out of the yard[,]” Brown replied: “No . . . . I already know . . . that

they are a contractor for us[.]” 35 When pressed on whether he had “the right to tell

them to enter the yard [from] another direction[,]” Brown confirmed that he did. 36

      Brown also stated that the Norfolk yardmaster authorizes all access to the

tracks in the yard and that he (or any other Norfolk employee) could tell Hulcher to



30 R. Doc. No. 53-1, at 2 ¶¶ 7–8.
31 Id. at 1 ¶¶ 5–6.
32 Id. at 2 ¶¶ 9–11.
33 R. Doc. No. 53-2, at 3.
34 Id. at 5.
35 Id. at 6.
36 Id. (emphasis added).


                                           6
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 7 of 40




stop work for any reason. 37 However, when asked if he could “tell Hulcher to stop

doing [something] in [an unsafe] manner and to do it in a different way[,]” Brown

responded, “No, I don’t tell them to stop doing in [sic] a different way. I just tell

[Hulcher’s employee] to stop, and then his supervisor would determine” what to do.38

       Brown also acknowledged that he could “ask a contractor to leave Norfolk[‘s]

property[,]” but added that in his twenty-two years with Norfolk, he had never

removed a contractor nor heard of such a thing happening. 39

       Lastly, Brown stated that he was unaware of any injury occurring on December

21, 2016; that “[i]f I was aware of it, I would remember”; and that, had such an injury

occurred, Hulcher “should have” reported it to him or someone else in the yard. 40

       Wheeler also submitted as evidence the June 2020 deposition transcript of

Preston Hunter. 41 Hunter, the yardmaster for Norfolk on duty December 21, 2016,

indicated that he had no particular recollection of the day or personal knowledge of

Wheeler’s accident. 42 Hunter stated that his responsibilities included “controlling

the yard, controlling the movement in the yard, assigning the guys their various

duties[,] . . . breaking trains down[,] . . . sending trains out, [and] getting the road

crews outbound.” 43 Hunter added that he “control[s] most things that happen in the




37 Id. at 6–7.
38 Id. at 7.
39 Id. at 9.
40 Id.
41 R. Doc. No. 53-4, at 1.
42 Id. at 3.
43 Id.


                                           7
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 8 of 40




yard as far as the crews that’s working, transportation crews.” 44 When asked if

“there[‘s] anything [he doesn’t] control in the yard[,]” Hunter responded, “I control

mostly anything . . . . [I]f you . . . do something in the yard, [you need] permission

from the yardmaster.” 45 Hunter explained, however, that he “never work[s] with

Hulcher[;]” 46 never interacts with Hulcher; 47 and never directly supervises “the

activity or work” of Hulcher and its crews. 48

      Hunter explained that, when there is a derailment requiring Hulcher’s

services, “[Norfolk’s m]echanical [department] asks for permission to do their work,

and I give mechanical permission and they give Hulcher [permission].” 49 Hunter

explained that this permission amounted to taking the area in which Hulcher was

working out of service. 50 When asked if he could force Hulcher to stop working,

Hunter indicated that, in an emergency, he could tell the mechanical department to

stop them, but “that’s something I would never had [sic] to do[,]” because “where I’m

at in the tower, I wouldn’t be looking at Hulcher . . . because I turn them over to

mechanical . . . . I really wouldn’t know what Hulcher would be doing, and I wouldn’t




44 Id.
45 Id.
46 Id. at 5.
47 Id. at 3.
48 Id. at 8.
49 Id. at 3. He added that once Norfolk’s mechanical department has permission,

Hulcher “doesn’t have to get permission” from him to do their work. Id. at 6.
50 Id. at 3–4.


                                           8
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 9 of 40




be looking at Hulcher.” 51 On re-direct, Hunter indicated that Norfolk would not have

provided Wheeler’s tools in the ordinary course. 52

                   The Declarations and Testimony of Scott Spray

      Scott Spray (“Spray”), Hulcher’s Human Resource Manager, made an April

2020 declaration, submitted by Norfolk, “based upon [his] personal knowledge as the

Human Resources Manager of Hulcher.” 53 The declaration stated that Wheeler was

“hired, employed, paid, [and] trained” by Hulcher, not Norfolk—a claim that Wheeler

does not dispute. 54 Spray adds that Norfolk (1) did not hire Wheeler; 55 (2) could not

fire Wheeler; 56 (3) did not pay Wheeler; 57 and (4) did not supply Wheeler with tools

or equipment. 58 The declaration also contains a number of assertions regarding the

legal effect of the contract between Norfolk and Hulcher. 59

      In a June 2020 deposition, Spray acknowledged that he was not employed by

Hulcher at the time of the incident, telling Wheeler’s counsel: “[Y]ou may get a little

. . . of ‘I’m not sure, I don’t know[.]’” 60 When asked about the contract, Spray




51 Id. at 4–5.
52 Id. at 8.
53 R. Doc. No. 20-2, at 1 ¶ 1. Norfolk described the document on the docket as the

“Hulcher Declaration[.]”
54 Id. at 4 ¶ 11.
55 Id. at 5 ¶ 15.
56 Id. at 5 ¶ 16.
57 Id. at 5 ¶ 17.
58 Id. at 5 ¶ 18.
59 See, e.g., id. at 3–4 ¶ 9.
60 R. Doc. No. 53-3, at 4.


                                          9
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 10 of 40




repeatedly demurred or indicated that he didn’t know enough to offer an opinion.61

When asked to explain his use in his declaration of the term “borrowed servant[,]”

Spray stated it was “legal language that was provided for me” and indicated he didn’t

know what it meant. 62

      Spray offered an additional declaration submitted by Norfolk with its reply,

described as the “Declaration of Hulcher Services[.]” 63 The declaration and attached

corporate records indicate that, prior to working at the Norfolk yard, Wheeler had

been employed by Hulcher on projects for fourteen other Hulcher customers and that

the incident occurred during Wheeler’s first day at the Norfolk site. 64        Spray’s

declaration also indicates that, as part of Hulcher’s orientation, employees “undergo

online e-Railsafe training” and that Wheeler did so. 65 The declaration also attaches

corporate records detailing training Wheeler underwent after being hired. 66

                              II. LEGAL STANDARD

                                 Summary Judgment

      Summary judgment is proper when, after reviewing the pleadings, the

discovery and disclosure materials on file, and any affidavits, a court determines that

there is no genuine dispute of material fact. See Fed. R. Civ. P. 56. “[A] party seeking




61 Id. at 5 (explaining that Spray was “not normally exposed to [such contracts]” and
that “this is not a document I typically deal with in my role with the company” before
describing what a contractual provision meant to him “as a layperson”).
62 Id. at 13. He also described the term “servant” as “legal boilerplate[.]” Id. at 12.
63 R. Doc. No. 54-1.
64 Id. at 2–8.
65 Id. at 2.
66 Id. at 16.


                                          10
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 11 of 40




summary judgment always bears the initial responsibility of informing the district

court of the basis for its motion, and identifying those portions of [the record] which

it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986). The party seeking summary judgment need not

produce evidence negating the existence of a material fact; it need only point out the

absence of evidence supporting the other party’s case. Id.; see also Fontenot v. Upjohn

Co., 780 F.2d 1190, 1195–96 (5th Cir. 1986) (“There is no sound reason why conclusory

allegations should suffice to require a trial when there is no evidence to support them

even if the movant lacks contrary evidence.”).

      Once the party seeking summary judgment carries that burden, the

nonmoving party must come forward with specific facts showing that there is a

genuine dispute of material fact for trial. See Matsushita Elec. Indus. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).   The showing of a genuine issue is not satisfied by

creating “‘some metaphysical doubt as to the material facts,’ by ‘conclusory

allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence[.]”

Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations omitted).

Rather, a genuine issue of material fact exists when the “evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

      “Although the substance or content of the evidence submitted to support or

dispute a fact on summary judgment must be admissible . . . the material may be

presented in a form that would not, in itself, be admissible at trial.” Lee v. Offshore



                                          11
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 12 of 40




Logistical & Transp., L.L.C., 859 F.3d 353, 355 (5th Cir. 2017) (citations omitted).

The party responding to the motion for summary judgment may not rest upon the

pleadings but must identify specific facts that establish a genuine issue.            See

Anderson, 477 U.S. at 248. The nonmoving party’s evidence, however, “is to be

believed, and all justifiable inferences are to be drawn in [the nonmoving party’s]

favor.” Id. at 255.

                                         FELA

      FELA provides a “remedy for employees of interstate railroads to recover from

a railroad for injuries incurred during the course of their employment.” Morris v.

Gulf Coast Rail Grp., 829 F. Supp. 2d 418, 423 (E.D. La. 2010) (citing Rivera v. Union

Pac. R.R. Co., 378 F.3d 502, 507 (5th Cir. 2004)). FELA provides, in relevant part:

      Every common carrier by railroad . . . engaging in commerce between
      any of several States . . . shall be liable in damages to any person
      suffering injury while he is employed by such carrier in such commerce
      . . . for such injury or death resulting in whole or in part from the
      negligence of any of the officers, agents, or employees of such carrier, or
      by reason of any defect or insufficiency, due to its negligence, in its cars,
      engines . . . or other equipment.

45 U.S.C. § 51. “[T]o prevail under [FELA], a plaintiff must prove that (1) the

defendant is a common carrier by railroad engaged in interstate commerce; (2) [the

plaintiff] was employed by the defendant with duties advancing such commerce; (3)

his injuries were sustained while he was so employed; and (4) his injuries resulted

from the defendant’s negligence.” Morris, 829 F. Supp. 2d at 423 (quoting Weaver v.

Missouri Pac. R.R., 152 F.3d 427, 429 (5th Cir. 1998)).

                               Employee of a Railroad



                                           12
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 13 of 40




      “In Kelley v. S. Pac. Co., the United States Supreme Court explained that the

terms ‘employee’ and ‘employed’ as used in FELA describe a conventional ‘master-

servant’ 67 relationship, to be determined by reference to common law principles.” Id.

(citing 419 U.S. 318, 323 (1974)). The Kelley Court explained:

      Under common-law principles, there are basically three methods by
      which a plaintiff can establish his ‘employment’ with a rail carrier for
      FELA purposes even while he is nominally employed by another. First,
      the employee could be serving as the borrowed servant of the railroad at
      the time of his injury. See Restatement (Second) of Agency § 227;
      Linstead v. Chesapeake & O. Ry. Co., 276 U.S. 28 (1928). Second, he
      could be deemed to be acting for two masters simultaneously. See
      Restatement § 226; Williams v. Penn. R.R. Co., 313 F.2d 203, 209 (2d
      Cir. 1963). Finally, he could be a subservant of a company that was in
      turn a servant of the railroad. See Restatement § 5(2); Schroeder v.
      Penn. R.R. Co., 397 F.2d 452 (7th Cir. 1968).

419 U.S. at 324. While these are described as three separate theories (and Norfolk

initially made arguments directed at them individually), courts “analyzing the issue

of FELA liability under any of the three prongs of Kelley have uniformly focused on

whether the railroad controlled or had the right to control the plaintiff at the time of

his injury.” See Schmidt v. Burlington N. and Santa Fe Ry. Co., 605 F.3d 686, 692

n.2 (9th Cir. 2010) (Callahan, J., concurring) (collecting cases).

      In Lindsey v. Louisville & Nashville R.R. Co., the Fifth Circuit explained:

      [U]nder [FELA] a worker can be the ‘employee’ of a railroad even though
      [employed by] another company and paid by that other company. The
      test of employment is the established test in workers’ compensation
      cases. It is whether the railroad has control of the employee or the right
      to control the employee. The law does not require that the railroad have
      full supervisory control. It requires only that the railroad, through its



67The terms ‘servant’ and ‘employee’ are used interchangeably in the relevant case
law and filings.
                                           13
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 14 of 40




      employees, plays ‘a significant supervisory role’ as to the work of the
      injured employee.

775 F.2d 1322, 1324 (5th Cir. 1985) (quoting Kelley, 419 U.S. at 327). Courts in this

circuit have applied this test to complaints using various Kelley theories. See, e.g.,

Morris, 829 F. Supp. 2d at 423 (applying Lindsey to a subservant-of-a-servant

argument); McGee v. Ill. Cent. Gulf R.R. Co., 86-4764, 1987 WL 20113, at *1 (E.D. La.

Nov. 17, 1987) (applying Lindsey to a borrowed employee theory); Dominics v. Ill.

Cent. R.R. Co., 934 F. Supp. 223, 225–27 (S.D. Miss. 1996) (addressing a subservant-

of-a-servant argument by discussing agency principles before applying Lindsey); see

also Ancelet v. Nat’l R.R. Passenger Corp., 913 F. Supp. 968, 970–71 (E.D. La. 1995)

(applying Lindsey while drawing upon the Fifth Circuit’s borrowed employee

caselaw); Smith v. Norfolk S. Corp., No. 89-5199, 1991 WL 121197, at *1 (E.D. La.

June 25, 1991) (citing Lindsey and directly applying the Fifth Circuit’s borrowed

employee but adding that “[i]n the FELA context a court must apply this test with a

focus on the control factor”). This is in line with the national practice noted in

Schmidt. See 605 F.3d at 692 n.2.

      As noted, these courts (and others in the Fifth Circuit facing Kelley-based

FELA employment arguments) have leaned, to varying degrees, on circuit caselaw

from outside the FELA context related to the particular employment theories at issue.

See, e.g., Ancelet, 913 F. Supp. at 971 (applying Lindsey to a borrowed employee

argument but using factors set forth in Melancon v. Amoco Prod. Co., 834 F.2d 1238

(5th Cir. 1988), a case interpreting the term in the context of Longshoremen’s and

Harbor Workers’ Compensation Act, 33 U.S.C. § 905(a)). Wheeler makes conclusory

                                         14
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 15 of 40




allegations regarding all three theories, see R. Doc. No. 1, at 2 ¶ 11, but makes

generalized arguments that subsume the theories into the larger question of control.

Moreover, he does not set forth a Melancon borrowed employee argument or lean on

agency principles to argue that Norfolk employed Hulcher in making his subservant-

of-a-servant argument, see R. Doc. No. 53. The Court will consequently evaluate all

three theories in light of the broader body of FELA caselaw, as an individual analysis

of each theory would yield the same result.

      The Third Circuit employs a test similar to that set forth in Lindsey: “[T]he

primary factor to be considered in determining whether a plaintiff was employed by

the defendant [under FELA] is whether the latter had the power to direct, control

and supervise the plaintiff in the performance of his work at the time he was

injured.” 68 Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1350 (3d Cir. 1991)

(internal citations and quotations omitted). Williamson offered the following factors

to aid in the analysis: (1) “who selected and engaged the plaintiff to do the work; [(2)]

who paid his wages for performing it; [(3)] who had the power to terminate his

employment; [(4)] who furnished the tools with which his work was performed[;] and

[(5)] the place of work.” Id. The Court has employed the Williamson factors to aid in

applying Lindsey to determine whether a plaintiff was an employee of the defendant

for purposes of FELA. See Morris, 829 F. Supp. 2d at 424.




68While Williamson was quoting Third Circuit caselaw predating Kelley, it also noted
that “the Supreme Court in Kelley[] and now the Fifth Circuit in Lindsey have
emphasized the control factor in determining [] employer-employee status[.]” Id.
                                           15
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 16 of 40




      “The mere fact that a railroad reserves the right to assure performance in

accordance with the specifications of [a] contract does not render a contractor a

railroad employee.” Id. (citing Sullivan v. Gen. Elec. Co., 226 F.2d 290, 291 (6th Cir.

1955)). “Courts have distinguished the ‘authoritative direction and control’ indicative

of a master-servant relationship from ‘mere suggestion as to details or the necessary

cooperation, where the work furnished is part of a larger undertaking.” Id. (quoting

Kelley, 419 U.S. at 329 (internal citation omitted)).

       The Kelley Court noted that “evidence of contacts between [a railroad’s

employees and a contractor’s] employees may indicate, not direction or control, but

rather the passing of information and the accommodation that is obviously required

in a large and necessarily coordinated operation.” See 419 U.S. at 330. “The informal

contacts between the two groups must assume a supervisory character before the”

contractor’s employees can be treated as railroad employees. Id. (emphasis added).

                        Summary Judgment on FELA Claims

      The Fifth Circuit has stated that, in FELA suits, “the plaintiff’s burden of proof

is ‘featherweight’ and ‘our precedents clearly establish that in this Circuit, a

judgment as a matter of law against the plaintiff . . . is appropriate ‘only when there

is a complete absence of probative facts’ supporting the plaintiff’s position.’” Howard

v. Canadian Nat’l/Ill. Cent. R.R., 233 F. App’x 356, 357 (5th Cir. 2007) (quoting

Rivera, 378 F.3d at 506) (alterations omitted). This is “in sharp contrast to the more

demanding test applicable in other civil cases[.]” Id. at 357 (emphasis omitted).




                                          16
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 17 of 40




       However, this rule does not extend beyond the negligence element of a FELA

claim; the parties’ burdens with respect to the employment status element, for

example, are the same as they would be on a typical motion for summary judgment.

See, e.g., Morris, 829 F. Supp. 2d at 422. Rivera noted: “To prevail . . . [plaintiff] need

only adduce some evidence that tends to show that his employer’s negligence” had

even the slightest role in leading to the injury. 378 F.3d at 507 (emphasis added). And

the Eighth Circuit has repeatedly applied the traditional summary judgment

standard to the issue of employment status. E.g., Royal v. Mo. & N. Ark. R.R. Co.,

857 F.3d 759, 763–64 (8th Cir. 2017); see Thomas v. Union Pac. R.R. Co., 16-04052,

2018 WL 3747467, at *2–3 (W.D. Ark. Aug. 7, 2018) (collecting cases and noting “a

review of several decisions reveals that, although courts apply a relaxed standard of

proof regarding the question of . . . negligence[,] . . . the question of whether the

plaintiff was employed by the railroad is not subject to a more lenient standard”).

Consequently, the Court will apply the normal summary judgment standard when

evaluating Wheeler’s employment status.

                                  III. ARGUMENTS

                                   Norfolk’s Argument

      Norfolk argues (1) that it did not employ Wheeler and 2) that he was not a

“borrowed employee,” “dual servant,” or “subservant of a servant.” 69



69 R. Doc. No. 20-1, at 16. In in its initial memorandum, Norfolk argued that borrowed
employee status is a “matter of law for the district court to determine.” Id. at 15–16.
However, the Fifth Circuit stated in Lindsey that “the question . . . is [one] of fact for
the jury.” 775 F.2d at 1324. Because the Court finds that no reasonable jury could
find for plaintiff, it need not determine how the issue is best treated.
                                            17
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 18 of 40




      Citing Lindsey and the factors set forth in Williamson, Norfolk argues that

Wheeler was not its employee because “Norfolk did not play ‘a significant supervisory

role’” in his employment and because “Hulcher was not a servant of Norfolk[.]”70

Norfolk argues that it did not have a significant supervisory role with respect to

Wheeler because: (1) “Hulcher performed the derailment services subject to the

[c]ontract[;]” (2) “Wheeler was supervised at all times by Hulcher employees who

provided Wheeler’s equipment and tools for him[;]” (3) “[t]he operator who took part

in the re-railing process was a Hulcher employee who oversaw Wheeler’s work[;]” and

(4) “Hulcher trained, supervised, and directed Wheeler’s work throughout the

derailment process.” 71

      Norfolk proceeds to argue that Hulcher was an independent contractor, rather

than an employee, because “[t]he extent of the actual supervision exercised . . . is the

most important element to be considered in determining whether or not one is dealing

with . . . employees.” 72 Norfolk argues that “[g]lobal oversight is not sufficient to

establish control.” 73 Norfolk adds, relying on Kelley, “[neither] is cooperation and

consultation in coordinated operations.” 74 Norfolk argues that its contract with




Norfolk’s initial memorandum also offered (1) a standard for the Court to apply to
“borrowed employee” status and (2) a standard for the Court to apply to the “dual
employee” and “subservant” theories. R. Doc. No. 20-1, at 15–17. Norfolk’s later
briefing appears to adopt the latter for all three theories. See R. Doc. No. 54.
70 Id. at 18.
71 Id.
72 Id. at 18–19 (quoting N. American Van Lines, Inc. v. NLRB, 869 F.2d 596, 599 (D.C.

Cir. 1989)).
73 Id. at 19 (citing N. American Van Lines, 869 F.2d at 599).
74 Id.


                                          18
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 19 of 40




Hulcher limits it to “precisely the type of global oversight that is not sufficient to

establish the existence of a master-servant relationship between Norfolk and

Hulcher[,]” as “Norfolk reserved [only] the right to determine whether Hulcher was

upholding its obligations under the contract.” 75

       Norfolk further argues that the instant case is “nearly identical” to Dominics,

934 F. Supp. at 223, a FELA case granting summary judgment against a plaintiff

using a sub-servant theory of employment. 76 That court granted summary judgment,

Norfolk argues, among other reasons, because the contractor (1) was required to

supervise and pay its employees and provide their equipment; (2) had “the exclusive

right to hire and fire its employees;” and (3) “was substantially self-sufficient with

regard to the work . . . performed.” 77

       Norfolk concludes by arguing that there are two factual situations where a

plaintiff can win under Lindsey: (1) if a “railroad exercise[s] directive control over the

day-to-day operations of a contractor[,]” 78 or (2) if “the contractor’s employee

receive[s] specific instructions from the railroad with respect to the injury-causing

event.” 79   Absent evidence of either, Norfolk concludes, summary judgment is

appropriate.

                                  Wheeler’s Argument



75 Id. (citing Moss v. Cent. of Ga. R.R. Co., 135 Ga. App. 904 (1975)).
76 Id.
77 Id. at 19–20.
78 Id. at 23–24 (citing Baker v. Tex. and Pac. Ry. Co., 359 U.S. 227 (1959); Lindsey,

775 F.2d at 1322).
79 Id. at 24 (citing Haymon v. Union Pac. R.R. Co., 547 F. Supp. 2d 594 (W.D. La.

2008)).
                                           19
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 20 of 40




      At the outset, Wheeler argues that “[c]ourts, ‘due to the liberal construction

and interpretation of FELA claims,’” should grant summary judgment only “‘when

there is a complete absence of probative facts supporting the plaintiff’s position.’” 80

      Wheeler argues that, although he was employed by Hulcher, Norfolk may still

be considered his employer for purposes of FELA liability because, at the time of the

accident, he “was a borrowed servant, acting for two masters simultaneously, or was

[a] subservant of Hulcher which in turn was a servant of” Norfolk. 81

      Wheeler explains that Norfolk “had an excessive amount of control and the

right to control [him] and other Hulcher employees[,]” 82 because the contract (1)

states “that Hulcher will only provide services at [Norfolk]’s request . . . . [and will]

be available twenty-four (24) hours a day and seven (7) days a week[;]” (2) gives

Norfolk “the right to designate [] equipment and personnel Hulcher will bring[;]” 83 (3)

limits Hulcher, while working at Norfolk sites, to “personnel . . . who passed an E-

Verifile background check” for which Norfolk negotiated a discount on behalf of

Hulcher; 84 and (4) gives Norfolk the right to remove Hulcher employees from its

property for any reason. 85 Additionally, (1) Wheeler was required “to pass a test on

[Norfolk]’s rules[;]” (2) the Norfolk yardmaster, “Preston Hunter . . . testified he

played a significant supervisory role . . . and [] controlled mostly anything in the



80 R. Doc. No. 53, at 2 (quoting McCormick v. New Orleans Pub. Belt R.R. Comm’n,
No. 16-1897, 2017 WL 2267204, at *2 (E.D. La. May 24, 2017)).
81 R. Doc. No. 1, at 2 ¶ 11.
82 R. Doc. No. 53, at 3.
83 Id. at 3–4.
84 Id. at 4.
85 Id.


                                           20
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 21 of 40




yard[;]” (3) Brown testified that he “had the right to instruct” Hulcher crews as to

how to enter the yard; (4) any Norfolk “employee can stop Hulcher’s work in the

[railyard] during [a] derailment[;]” (5) Wheeler believed that Norfolk “employees had

the right to direct” his work; and (6) in order for a Hulcher crew to work, Norfolk’s

“mechanical department . . . [had to request] the track and time[.]” 86

      Wheeler argues that “[t]he only evidence [Norfolk] possesses supporting their

position that [Norfolk] did not play a significant supervisory role in overseeing [his]

work is the Declaration of Scott Spray, the human resources manager for Hulcher.”87

Wheeler attacks the evidentiary value of the declaration, pointing to Spray’s

testimony that “he did not have personal knowledge . . . [and] did not work for Hulcher

when the accident occurred.”88 Wheeler also appears to argue that Norfolk offers no

evidence that it was not his employer other than Spray’s initial declaration. 89

      Wheeler relies heavily on the Williamson factors, which the Court used in

Morris. He argues that there is a dispute of material fact as to whether he was an

employee of Norfolk because it “[Norfolk] contributed significantly to determining

whether or not Hulcher hired” him because of the background check requirement.90

Wheeler concedes that Hulcher paid his wages, but argues that Norfolk had some




86 Id. at 3–6.
87 Id. at 6.
88 Id. at 6–7.
89 Id. at 7. A portion of the relevant sentence in Wheeler’s memorandum is missing,

making the argument difficult to follow.
90 Id. at 11 (“[I]f [Wheeler] failed the background check, he could not work on [Norfolk]

property.” Therefore, Norfolk “contribute[d] to the determination of hiring [him].”).
                                           21
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 22 of 40




control over any decision by Hulcher to terminate him. 91 In his opposition to the

motion, Wheeler also questions whether Hulcher provided his tools. 92                Finally,

Wheeler points out that the incident occurred on Norfolk’s property and that this fact

supports the conclusion that he was a Norfolk employee. 93

       Wheeler also points the Court to Collins v. Union Pac. R.R. Co., 143 Cal. Rptr.

3d, 849 (Ct. App. 2012), suggesting it is more apt than Morris. 94 In Collins, a case

also involving Hulcher, a California court declined to set aside a jury’s finding that

the plaintiff was an employee of a railroad, concluding that substantial evidence

supported the finding. See id. at 857. The court noted that when “authoritative

direction and control” exists (as opposed to the “minimum cooperation necessary to

carry out a coordinated undertaking”), “[t]he control need not be exercised; it is

sufficient if the right to direct the details of the work is present.” Id. at 858.

                                   Norfolk’s Response

       In response, Norfolk rejects Wheeler’s argument that the background check

represented significant supervision. 95 Norfolk points out that Wheeler completed a

separate security screening when hired by Hulcher, two months before he was

assigned to the Norfolk yard. 96




91 Id.
92 Id. Wheeler does not allege that Norfolk supplied the tools.
93 Id. at 12.
94 Id. at 7.
95 R. Doc. No. 54, at 8–9.
96 Id. at 8.


                                            22
     Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 23 of 40




       Norfolk argues that Collins is distinguishable from the instant case. 97 Norfolk

contends that Collins turned “primarily [on the fact that the railroad] played a

significant supervisory role in many aspects of Hulcher’s work[.]” 98 Norfolk adds that

it, unlike the railroad in Collins, “did not control Hulcher’s ingress or egress at

derailment sites[,]” citing its employees’ testimony. 99

       Norfolk submits that the Court should focus primarily on “whether or not the

railroad had the power to direct, control, or supervise the plaintiff in the performance

of his work at the time he was injured.” 100 Norfolk reiterates its argument that the

test is “who had immediate control . . . at the time of the injury.” 101 Norfolk notes that,

per Hulcher’s accident report, 102 the supervisor on duty was Jose Chavez, a Hulcher

employee. 103 Norfolk notes that the yardmaster on duty, Hunter, “did not have any

personal knowledge of the accident when he was deposed and was not at the accident

scene at any time.” 104     Similarly, Brown, the foreman, “did not remember the

derailment; he only learned about it after being provided with” an incident report.105

       Norfolk also argues that its hands-off relationship with Hulcher indicates a

lack of control. 106 Norfolk notes that, in his testimony, “Brown made it clear that he




97 Id. at 2–3.
98 Id.
99 Id. at 6.
100 Id. at 3 (citing Williamson, 926 F.2d at 1350).
101 Id. (citing Shenker v. Baltimore & Oh. R.R. Co., 374 U.S. 1 (1963)).
102 R. Doc. No. 53-8.
103 R. Doc. No. 54, at 4 (citing R. Doc. No. 53-8, at 1).
104 Id. (citing R. Doc. No. 53-4, at 3).
105 Id. (citing R. Doc. No. 53-2, at 3–4).
106 Id. at 5.


                                            23
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 24 of 40




does not exert supervisory control over Hulcher’s employees or tell them how to do

their jobs[.]” 107   Norfolk adds that its yardmaster “never interacts with Hulcher

directly and never instructs Hulcher in any way.” 108         This, Norfolk explains, is

consistent with the contract, which “states that all matters to be performed by

Hulcher are to be done from its direction, which includes any instructions.” 109

       Norfolk adds that the communication that did typically occur between Norfolk

and Hulcher employees was the sort necessary in the “coordinated operations”

countenanced by Kelley. 110 “Hulcher and Norfolk played . . . consulting roles to make

decisions involving control of the work.” 111

                                        IV. ANALYSIS

       Norfolk argues that Wheeler cannot succeed on his FELA claim because,

among other reasons, he was not an employee of the railroad. Wheeler argues that

he has presented sufficient evidence to create a genuine issue of material fact as to

whether he was a Norfolk employee. Because the Court concludes that Wheeler has

failed to raise a material factual issue as to this point, it does not review the other

elements of his FELA claim.

                            Spray Declaration and Testimony




107 Id. (citing R. Doc. No. 53-2, at 6 (“Once they start working, basically me, I am just
hands off.”)).
108 Id. (citing R. Doc. No. 53-4, at 5).
109 Id. (citing R. Doc. No. 20-3, at 16).
110 Id. (citing 419 U.S. at 326–27).
111 Id. (“[W]hen a derailment [occurred], Brown and [Chavez] would discuss and

consult together . . . to determine the type of equipment that [] needed to be utilized.”).
                                            24
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 25 of 40




         Before beginning the analysis, the Court must turn to the initial declaration

and testimony of Scott Spray, which the Court finds concerning. Spray’s initial

declaration indicates that he has “personal knowledge” of its contents, albeit “as the

Human Resource Manager of Hulcher[.]” 112           In the declaration, Spray makes

numerous statements about the contents of the contract between Norfolk and

Hulcher. 113    But at his deposition, Spray repeatedly disclaimed any particular

knowledge of the contract and the legal conclusions “he” reached, saying that he had

not written the analysis. 114 When asked how he could know, having not been with

Hulcher on the relevant date, whether Norfolk had supervised Wheeler, he indicated

that he was stating Hulcher’s position. 115 Days after Wheeler filed his reply to

Norfolk’s summary judgment motion, Norfolk filed with its response a second

declaration, also offered by Spray on behalf of Hulcher. 116

         For the avoidance of doubt: The Court has not relied on Spray’s contractual

analysis or legal conclusions in evaluating whether Norfolk has raised the issue of an

absence of a dispute of material fact. The contract is in the record; both parties rely

on it.




112 R. Doc. No. 20-2, at 1 ¶ 1.
113 See, e.g., id. at 5 ¶ 14 (“The Contract does not establish that Hulcher was a servant
of Norfolk[.]”).
114 See, e.g., R. Doc. No. 53-3, at 13 ([T]hat was verbiage that was, you know, kind of

recommended.”); id. (“[I] think I’ve indicated that I’m not sure of the exact legal
meaning of a few of [the] terms [included in my declaration.]”).
115 Id. at 15 (“It was relayed to me [by Hulcher.]”).
116 R. Doc. No. 54-1.


                                           25
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 26 of 40




      As to Spray’s testimony on behalf of Hulcher about the basic facts of Wheeler’s

employment and Hulcher’s procedures: Wheeler has raised no real question about

its credibility. The fact that Spray was not employed by Hulcher at the time of the

incident does not call into question his testimony, as Hulcher’s human resources

manager, about the company’s employment practices and records. And “conclusory

allegations that a witness lacks credibility cannot defeat a motion for summary

judgment.” Avdeef v. Rockline Indus., 404 F. App’x 844, 845 (5th Cir. 2010) (per

curiam) (affirming summary judgment where nonmoving party raised conclusory

allegations about moving party’s evidence but “failed to provide” evidence to support

an element of its claim).

      More importantly, the Court is obligated to resolve any credibility issues, or

questions of reasonable inference, in Wheeler’s favor, as he is the nonmoving party.

If, in the absence of Spray’s problematic testimony, Wheeler would have established

a dispute of material fact, the Court could not grant summary judgment. See Stennett

v. Tupelo Pub. Sch. Dist., 619 F. App’x 310, 317 (5th Cir. 2015) (“[T]he court should

give credence to the evidence favoring the nonmovant[.]” (quoting Reeves v.

Sanderson Plumbing Prods., 530 U.S. 133, 151 (2000))).

      However, a party moving for summary judgment is not tasked with producing

irrefutable evidence negating an element of the nonmoving party’s case; it need only

show enough to demonstrate that the nonmoving party has failed to produce evidence

raising a dispute. See Little, 37 F.3d at 1075 (“We resolve factual controversies in

favor of the nonmoving party, but only when there is an actual controversy, that is,



                                         26
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 27 of 40




when both parties have submitted evidence of contradictory facts.           We do not,

however, in the absence of any proof, assume that the nonmoving party could or would

prove the necessary facts.” (citing Lujan v. Nat’l Wildlife Federation, 497 U.S. 871, 888

(1990)) (emphasis in original). Once Norfolk has pointed to the absence of evidence,

which it has, summary judgment is proper if Wheeler has failed to produce evidence

showing a genuine dispute of material fact as to whether Wheeler was ‘employed’ by

Norfolk—regardless of the relative strength of Norfolk’s evidence.

                    Wheeler was not directly employed by Norfolk.

       Wheeler does not allege that he was employed in the traditional sense 117 by

Norfolk. Consequently, Wheeler’s argument 118 that a genuine issue of material fact

exists because Norfolk relies on Spray’s initial declaration to prove that it did not

employ him fails. 119

 Wheeler has failed to raise a genuine dispute of material fact as to whether he was

       an employee of Norfolk for purposes of FELA under Kelley and Lindsey.

       As explained infra, Wheeler offers insufficient evidence to raise a genuine

dispute of material fact as to his employment status. Norfolk has done more than

enough to point out the absence of a dispute as to whether Wheeler was employed by

Norfolk for purposes of FELA. Matsushita is clear: Once the party seeking summary

judgment carries its burden, “the nonmoving party must come forward with specific



117 As opposed to ‘employed’ for purposes of FELA.
118 R. Doc. No. 53, at 7.
119 His assertion is also inaccurate. Hulcher’s employment records, submitted by

Norfolk, go to this point. See R. Doc. No. 54-1. And Wheeler himself has repeatedly
acknowledged that he was employed by Hulcher. See, e.g., R. Doc. No. 1, at 2 ¶ 6.
                                           27
       Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 28 of 40




facts showing that there is a genuine issue for trial.” 475 U.S. at 587 (emphasis in

original) (citations omitted). While Wheeler repeatedly asserts that Norfolk exercised

“significant supervisory control,” the showing of a genuine issue is not satisfied by

creating “‘some metaphysical doubt as to the material facts,’ by ‘conclusory

allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.” See

Little, 37 F.3d at 1075 (citations omitted). And, as explained infra, the only real

evidence put forth by Wheeler does not move the dial under the very caselaw he cites.

         As previously stated, Kelley dictates that Wheeler may be considered Norfolk’s

employee for purposes of FELA if he (1) is Norfolk’s borrowed employee; (2) is deemed

to be a dual employee of Norfolk and Hulcher; or (3) is a servant of Hulcher, which is

in turn a servant of Norfolk. See 419 U.S. at 324. This Circuit held in Lindsey that

plaintiffs’ claims of employment pursuant to Kelley should be determined using “the

established test in workers’ compensation cases . . . . [Does] the railroad . . . play[] a

‘significant supervisory role’[?]” 775 F.2d at 1324. The parties agree that the test set

forth in Lindsey controls here; moreover, both use the factors set forth by the Third

Circuit in Williamson to examine whether Norfolk exercised “significant supervisory

control.” 120 The Court finds that analysis with or without the Williamson factors as

a guide yields the same result—Norfolk’s interactions with Hulcher and Wheeler

were “the passing of information” and “accommodation . . . required in a large and

necessarily coordinated operation[,]” not evidence of a supervisory relationship. See

Kelley, 419 U.S. at 330.



120   R. Doc. Nos. 20-1, 54 (Norfolk); R. Doc. No. 53 (Wheeler).
                                            28
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 29 of 40




                 Supervision of Wheeler and his Hulcher colleagues

       The Hulcher incident report introduced by Wheeler indicates that Wheeler’s

supervisor at the time of the incident was Chavez, a Hulcher employee. 121 Chavez’s

presence and supervisorial role are corroborated by the testimony of Brown, 122 who

explained that “the [Hulcher] supervisor I dealt with on a regular basis was

Chavez[,]” and that Chavez was the Hulcher supervisor “[i]n that area.” 123

       Wheeler states that Hunter “testified [that] he played a significant supervisory

role . . . and controlled most[] anything in the yard.” 124 It is true that Hunter stated

that he controlled the yard and that he had a significant supervisory role over “the

yard[.]” 125 However, Hunter did not state that he controlled or supervised Wheeler

and Hulcher. Brown and Hunter both clearly testified that they were not supervising

Wheeler at the time of the incident. 126 Hunter explicitly stated that he was not at

the accident site, never interacted with Hulcher, and had no interaction with or

knowledge of Wheeler prior to the lawsuit. 127        When asked if he ever directly

supervised Hulcher, Hunter confirmed that he did not. 128




121 R. Doc. No. 53-8, at 1.
122 This is testimony Wheeler relies on. See, e.g., R. Doc. No. 53, at 4 (“Brown . . .
stated he would normally contact Hulcher[.]”) (citing R. Doc. No. 53-2).
123 R. Doc. No. 53-2, at 5–6. Wheeler does not dispute Chavez was employed by

Hulcher.
124 R. Doc. No. 53, at 5 (citing R. Doc. No. 53-4, at 3).
125 R. Doc. No. 53-4, at 3 (emphasis added).
126 Specifically, Brown testified that he was unaware of the incident and that “[i]f I

was aware of it, I would remember” it. R. Doc. No. 53-2, at 9.
127 R. Doc. No. 53-4, at 3, 8.
128 Id. at 8.


                                           29
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 30 of 40




       Wheeler also states that the contract gives Norfolk “the right to designate what

equipment and personnel Hulcher will bring” to a derailment. 129           This is an

incomplete description of the provision Wheeler cites, which states, in relevant part:

       [Norfolk] shall designate items of [Hulcher’s] equipment, personnel and
       material to be utilized in performing [work] according to guidelines
       attached [to the contract] . . . . Any equipment, personnel or materials
       not authorized by [Norfolk] shall be utilized at [Hulcher’s] sole
       expense. 130

The provision appears to simply limit Norfolk’s responsibility for payment to pre-

arranged terms.

       Wheeler does not name a Norfolk employee who was supervising him or could

have done so.     He does not identify an unnamed Norfolk employee who was

supervising him or could have done so. His evidence that he was supervised by

Norfolk instead boils down to the following facts: (1) the work occurred on Norfolk’s

property, to which Norfolk controlled access; 131 (2) Norfolk required that he pass a

particular background check before he entered the yard and comply with its safety

rules; 132 (3) a Norfolk employee could have told him to stop what he was doing if they

saw him do something dangerous; 133 (4) Norfolk could have expelled him from the

yard if it wished to do so; 134 (5) Brown, Norfolk’s foreman, would request Hulcher’s




129 R. Doc. No. 53, at 3–4 (citing R. Doc. No. 20-3).
130 R. Doc. No. 20-3, at 2 (emphasis added).
131 See, e.g., R. Doc. No. 54 (acknowledging the fact).
132 R. Doc. No. 20-3, at 23–24.
133 See R. Doc. 53-2, at 7. While the evidence on this point is dubious, the Court

resolves this question in Wheeler’s favor, as it must.
134 R. Doc. No. 20-3, at 12; R. Doc. No. 53-2, at 9 (though Brown indicated he had

never removed a contractor or heard of it happening).
                                          30
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 31 of 40




services and coordinate with its supervisors regarding the appropriate equipment;135

and (6) that Norfolk’s mechanical department secured track-time from the

yardmaster so that Norfolk could work on them. 136

       Despite Wheeler’s suggestions to the contrary, the record does not contain

evidence from which a jury could conceivably infer that Norfolk employees directed

or could have directed him to conduct his work in a certain manner. See Lindsey, 775

F.2d at 1324. The contract explicitly states that, while Norfolk may “assign [Norfolk]

personnel to work directly in conjunction with [Hulcher] or perform work at a

derailment site[,] . . . [Hulcher] personnel shall remain under the direction and

control of [Hulcher]’s supervisors, there being no intention to render the employees

of either as ‘loaned’ employees of the other, but only to enable the work to be

efficiently and expeditiously conducted by coordination and cooperation of the

separate” companies. 137 That the contract describes Hulcher as an independent

contractor and states that its employees are not employees of Norfolk is not preclusive

of Wheeler’s claim, in and of itself. See, e.g., Morris, 829 F. Supp. 2d at 427–29

(identifying similar language in a contract between the defendant railroad and a

contractor but going on to analyze other indicia of control). Wheeler could certainly



135  Wheeler states, citing Brown’s deposition, that “Brown would request the
equipment needed for the derailment.” R. Doc. No. 53, at 4 (citing R. Doc. No. 53-2,
at 5). Brown did confirm that he would “tell [Chavez] what equipment to bring.” R.
Doc. No. 53-2, at 5. However, Brown explained, in the page range provided by
Wheeler, that, when requesting Hulcher’s services, he would phone Chavez. Chavez
would “tell [him] what equipment that he thinks he needs, and we will have that
discussion” and reach an agreement. Id. at 6.
136 R. Doc. No. 53-4, at 6.
137 R. Doc. No. 20-3, at 15.


                                          31
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 32 of 40




have offered evidence that, notwithstanding the language of the contract, supervision

and control was occurring on the ground. But Brown and Hunter’s testimony offers

Wheeler nothing. 138 While their testimony is not dispositive in and of itself at the

summary judgment stage, Wheeler has not offered any evidence to the contrary. His

sole evidence on the point is his own conclusory statement in his declaration that,

while at the yard, a Norfolk “employee had the right to direct my work if they

desired[,] and that, had they directed him to do something, he “would have done it.”139

However, absent any evidentiary support, “[s]uch self-serving statements . . . are

insufficient to create a triable issue of fact.” See Inmon v. Mueller Copper Tube Co.,

757 F. App’x 376, 382 (5th Cir. 2019); Kariuki v. Tarango, 709 F.3d 495, 505 (5th Cir.

2013) (“[W]ithout more, a . . . conclusory affidavit is insufficient to create a genuine

issue of material fact in the face of conflicting probative evidence.” (citing Copeland

v. Wasserstein, Perella & Co., 278 F.3d 472, 482 (5th Cir. 2002))); United States v.

Lawrence, 276 F.3d 193, 197 (5th Cir. 2001) (affirming summary judgment where the

only evidence offered by the nonmoving party was his own affidavit and noting that

“such self-serving allegations are not the type of significant probative evidence

required to defeat summary judgment.”) (citations omitted).




138 After confirming that he could tell Hulcher to stop doing something dangerous,
Brown explained that he could not direct the work itself: “No, I don’t tell them . . . a
different way. I just tell [Hulcher’s employee] to stop, and then [their] supervisor
would determine how . . . to do it.” See R. Doc. No. 53-2, at 7. See also R. Doc. No.
53-4, at 3–5 (Hunter’s testimony that, while he “control[led] mostly anything” in the
yard, he never interacted with Hulcher and wouldn’t have been able to see Wheeler).
139 R. Doc. No. 53-1, at 2 ¶¶ 7–8.


                                          32
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 33 of 40




      As for Wheeler’s remaining evidence: Norfolk concedes that the work occurred

at Norfolk’s yard. And, as discussed infra, this factor weighs in Wheeler’s favor.

However, this Court and others have found that the site of the incident, standing

alone, is inadequate to create a material issue of fact as to employment status. See,

e.g., Morris, 829 F. Supp. 2d at 429–30 (“Although [the railroad] provided the place

of work, this is only one factor and not determinative.”); Ancelet, 913 F. Supp. at 975

(granting summary judgment and stating that the “fact, without more,” that “the

place of performance [of plaintiff’s work] was provided by” the railroad “does not

determine the issue of plaintiff’s status”); Johnson v. R.R. Controls, L.P., No. 11-1722,

2014 WL 279758, at *5 (W.D. La. Jan. 22, 2014) (dismissing FELA claims due to

employment status despite uncontroverted evidence that the accident occurred on the

railroad’s tracks); Dominics, 934 F. Supp. at 224–25 (granting summary judgment for

defendant railroad on FELA claim in accident that occurred while crew was grinding

railroad’s tracks).

      The facts that Wheeler has pointed to evidence that Norfolk could control

access to the yard, coordinated with Hulcher’s supervisors, and required him to

understand its safety rules and pass a background check before entering the property

are similarly inadequate. In Johnson, the plaintiff alleged that the railroad “issued

access cards and training cards that were required of all contractors in order to be

permitted access to” the railroad’s property and “exercise[d] control over [the

contractor’s] employee certification, training, and clearance as it pertains to these

[sic] employees doing work for” the railroad and that “every worker on the job site



                                           33
       Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 34 of 40




must possess documentation showing [the railroad’s] logo.” 2014 WL, at *7. The

Johnson court found those facts insufficient to allege employment for purposes of

FELA on any of the theories set forth in Kelley, noting that they were unsurprising

in the context of such an independent contractor relationship: “[I]t was certainly

reasonable for [the railroad], the [railyard] property owner, to be concerned about

workers performing potentially hazardous work on its land.” Id. (quoting Campbell

v. BNSF Ry. Co., 600 F.3d 667, 674 (6th Cir. 2010)).

         Collins, the California state court decision Wheeler relies on, 140 offers a useful

contrast to the facts of this case. 143 Cal. Rptr. 3d at 849. There, the court declined

to set aside a jury verdict in the plaintiff’s favor, noting that “Union Pacific supervised

work at the derailment site.” Id. “Union Pacific . . . could and would tell a Hulcher

crew what it wanted done and how to do it. A Union Pacific supervisor might give

signals or directions to Hulcher employees directing them in the operation of Hulcher

equipment.”      Id. at 859 (emphasis added).       No evidence (other than Wheeler’s

conclusory statements) exists in the record to support an inference of such control,

particularly where it runs counter to the language of the contract, the testimony of

Norfolk employees as to their roles, the incident report indicating that Wheeler was

being supervised by a Hulcher employee, and Spray’s unchallenged second

declaration (and supporting documents) to the contrary.

         Morris is also instructive. In that case, the railroad and contractor had an

‘independent contractor’ provision similar to the one here. See Morris, 829 F. Supp.



140   The Court notes that the case has no precedential value here.
                                             34
    Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 35 of 40




2d at 421. The contract gave the railroad at least as much ‘termination power’ as the

instant contract. There, the railroad could demand that disruptive or incompetent

contractor employees “be at once discharged and not again employed on the work.”

See id. The plaintiff cited testimony by a contractor employee that his understanding

was that the railroad’s chief engineer “is . . . over everything[,]” that the railroad “had

control over their track and the yard and the work that [contractors] were doing in

that area[,]” and that the railroad “could . . . have [the contractor] re-do the work on

their track.” Id. at 426. The Court noted that “as the owner of the track and yard”

the railroad of course had control over it, but that this does not “provide factual

support for [the] assertion that [the railroad] controlled the work of [the contractor’s]

employees.” Id. The Court also pointed to testimony that, while the railroad could

instruct the contractor’s supervisors to stop work, those supervisors would then

“resolve . . . whether we’re going to go back to work” as evidence that the contractor,

not the railroad, was exercising control. See id. at 427. And the Court also found

that “[t]he fact that [railroad] agents were present at the [worksite] and ‘touched base’

with [contractor] supervisors to share information and observe [the contractor’s]

progress does not establish” supervision. Id. These same observations could both be

made of the instant case.

       Wheeler argues that Morris is distinguishable because that “contract held

‘[t]he Railroad reserves no control whatsoever over the employment, discharge,

compensation of or services rendered by the Contractor’s employees.’ [Norfolk] . . .

could not[] make such a statement. Their own employees testified they had the right



                                            35
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 36 of 40




to stop Hulcher employees for any reason[.]” 141 This argument is unpersuasive. The

railroad in Morris also had the ability to halt work. 829 F. Supp. 2d at 427. Moreover,

the contract between Norfolk and Hulcher states:

       The decision to bar one or more [Hulcher employees] from [Norfolk]
       property shall not be interpreted as a request for [Hulcher] to fire the
       individual(s) . . . . [Hulcher] personnel shall remain under the direction
       and control of [Hulcher’s] supervisors . . . . [A]ll matters to be performed
       by [Hulcher] shall be its own separate business under its management,
       supervision and direction. [Hulcher] shall employ, pay from [its] own
       funds and discharge all persons engage in the performance of the [work],
       and all such persons shall be . . . the sole employees of [Hulcher]. 142

This is similar to the language in Morris.

       Wheeler also argues that, unlike the railroad supervisors in Morris, “[Norfolk]

employees played a significant supervisory role[.]” 143 This argument is conclusory.

Wheeler suggests that it is supported by the facts that (1) “[t]he mechanical

department requested the track and time” and (2) “the yardmaster testified he played

a significant supervisory role and controlled the yard where things could not be done

without his permission.” 144 As discussed, Wheeler’s statement that Hunter testified

he significantly supervised him mischaracterizes Hunter’s testimony.              Hunter

explicitly stated that he had no interaction with Hulcher and did not directly

supervise its activity or work; moreover, he was unaware of Wheeler’s existence

outside of the context of this litigation. 145 And the mechanical department’s request




141 R. Doc. No. 53, at 6 (emphasis in original) (citations omitted).
142 R. Doc. No. 20-3, at 12–16.
143 R. Doc. No. 53, at 6.
144 Id.
145 See R. Doc. No. 53-4, at 3–8.


                                           36
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 37 of 40




of track time is the sort of coordination explicitly countenanced by Kelley. See 419

U.S. at 330–31.

       The Williamson factors, which both parties use in their briefing, are

illustrative: Wheeler was Hulcher’s employee, not Norfolk’s. Hulcher “selected and

engaged the plaintiff to do the work.” See Williamson, 926 F.2d at 1350. Wheeler’s

complaint acknowledges that he was hired by Hulcher. 146 The contract makes clear

that Norfolk had no role in Hulcher’s hiring decisions. 147 That Wheeler had to

undergo a certain background check to work this particular job for Hulcher does not

change this. Wheeler’s argument to the contrary 148 is unpersuasive, particularly in

light of the uncontroverted business records submitted with Spray’s second

declaration, which indicate that Wheeler worked on jobs for fourteen other Hulcher

customers prior to working at the Norfolk yard. 149 Did each of these customers

‘contribute to the determination of hiring plaintiff’? The first Williamson factor,

therefore, suggests that Wheeler was not Norfolk’s employee.

       It is uncontroverted that Hulcher “paid [Wheeler’s] wages[,]” the second

Williamson factor. 150 This also weighs in favor of a finding that Wheeler was not

Norfolk’s employee.




146 R. Doc. No.   1, at 2 ¶ 6.
147 R. Doc. No.   20-3, at 16.
148 R. Doc. No.   53, at 10–11.
149 R. Doc. No.   54-1, at 5–8.
150 R. Doc. No.   53, at 11.
                                        37
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 38 of 40




       Wheeler argues that the third Williamson factor, which asks “who had the

power to terminate [Wheeler’s] employment[,]” weighs in his favor. 151             While

acknowledging that the contract explicitly disclaims Norfolk’s ability to fire Wheeler

or request his termination, and declining to produce any evidence that this was not

the case, he argues that Norfolk nonetheless had the power to terminate his

employment because “a permanent banning could lead to the possibility of

termination from Hulcher.” 152 Wheeler’s brief cites to Spray’s deposition to support

this notion. 153 The Court finds this unpersuasive.

       Morris explicitly rejected just such a theory, stating that a contractual

provision giving the railroad the right to demand the removal of a contractor

employee “did not give [the railroad] the right to terminate plaintiff’s employment

with [the contractor]” and “does not weigh in favor of an employment relationship

between plaintiff and” the railroad. 829 F. Supp. 2d at 429. Moreover, Wheeler

mischaracterizes Spray’s testimony. Wheeler’s counsel asked Spray “[h]ow . . .

Hulcher [would] handle [Norfolk banning an employee] from a human resources

perspective[?]” 154 Spray responded: “That’s . . . speculation . . . but we would probably

only have them work on jobs where other railroads asked us to perform services[.]”155

When plaintiff’s counsel asked whether “termination [would] be a consideration[,]”

Spray responded that “[i]t could be possible[,]” before adding “that would be



151 Id.
152 Id.
153 Id.
154 R. Doc. No. 53-3, at 8.
155 Id.


                                           38
      Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 39 of 40




speculation . . . . [I]n the case of [an] individual [who was banned by a railroad for

drinking on the job], we term’d them but not at the direction of [the] railroad . . . . We

made that decision.” 156 This “material question” is, in fact, nothing more than the

metaphysical doubt which Little and Matsushita dictate cannot defeat summary

judgment. See 475 U.S. at 586; 37 F.3d at 1075. The third Williamson factor also

cuts against Wheeler.

       Williamson’s fourth factor asks “who furnished the tools with which

[Wheeler’s] work was performed.” 926 F.2d at 1350. The contract indicates that

Hulcher was to provide its own tools. 157 And Wheeler acknowledges that “testimony

exists [stating that Norfolk] did not provide the tools.” 158 Nonetheless, he argues, “a

dispute exists” because “none of the [Norfolk] employees specifically remembered the

day and Scott Spray was not employed by Hulcher at the time and did not have

personal knowledge.” 159 This gets the summary judgment standard backward. Once

Norfolk raises the issue, which it has, the onus is on Wheeler to produce some

evidence. See Matsushita, 475 U.S. at 587. Wheeler offers not even an allegation in

his own declaration 160 or “statement of uncontested material facts.” 161 The fourth

factor cuts in Norfolk’s favor.



156 Id.
157 R. Doc. No. 20-3, at 2–3.
158 R. Doc. No. 53, at 11.
159 Id.
160 See R. Doc. No. 53-1.
161 See R. Doc. No. 53-7. This document, like Norfolk’s similar submission, is of little

use, as it contains numerous ‘statements of uncontested material facts’ that are
anything but uncontested. For example, it is plainly contested that “[p]laintiff was
the servant of Hulcher who in turn was a servant of [Norfolk].” See id. at 4 ¶ 23.
                                           39
       Case 2:20-cv-01021-LMA-MBN Document 61 Filed 10/06/20 Page 40 of 40




         Williamson’s final factor asks where the work was completed. See 926 F.2d at

1350. It is undisputed that the work occurred on Norfolk’s property. However, as

discussed supra, multiple courts have found this fact alone is inadequate to preclude

summary judgment.

         Lindsey applies to this case. See 775 F.2d 1322, 1324. It dictates that in order

to establish that Norfolk was his employer, Wheeler must prove it had, or had the

right to have, a “‘significant supervisory role’ as to [his] work[.]” See id. (quoting

Kelley, 419 U.S. at 327). As described supra, Wheeler has not identified sufficient

evidence to create a genuine issue of material fact with respect to whether he was an

employee of Norfolk.

                                            V.

         Accordingly, and for the foregoing reasons,

         IT IS ORDERED that the motion for summary judgment is GRANTED and

that plaintiff’s claims against Norfolk are DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED that, in light of this, plaintiff’s motion 162 in

limine and the parties’ joint motion 163 to extend the deadline to file motions in limine

are DISMISSED AS MOOT.

         New Orleans, Louisiana, October 6, 2020.



                                          _______________________________________
                                                   LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE


162   R. Doc. No. 59.
163   R. Doc. No. 60.
                                            40
